DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2020/012969, filed on 03/24/2020, which is entitled to and claims the benefit of priority of JP Patent App. No. 2019-069258, filed 03/29/2019. The preliminary amendment filed on 09/28/2021 is entered and acknowledged by the Examiner.
3.	Claims 1-2, 5-7, 9-16 are pending. Claims 1-2, 5-7, 9-16 are under examination on the merits. Claims 3-4, 8 are cancelled.  
  
Information Disclosure Statement
4.	The information disclosure statement submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
5.	The drawings are received on 09/28/2021. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 09/28/202  under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
7.	Claim 2 is objected to because of the following informalities: It is suggested that “[1/s]" (all occurrences) be deleted and "[1/sec]" be inserted in its stead so as to engender claim language clarity, and be consistent with claim 1. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1-2, 5-7, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the term “[1/sec]”, wherein, the inclusion of a term within bracket renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. Claims 2, 5-7, 9-16 being depended on claim 1 are rejected as well.   

10.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 recites the term “[1/s]”, wherein, the inclusion of a term within bracket renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-7, 9-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US Pub. No. 2018/0003871 A1, hereinafter “”871”) in view of Sasaki et al. (US Pub. No. 2009/0207496 A1, hereinafter “”496”).

	Regarding claim 1: “871 teaches a resin composition (Page 1, [0019]) used for forming a shaped article (i.e., an optical layer) (Page 2, [0041]), comprising a thermoplastic resin (Page 1, [0019], and a visible light absorber for absorbing visible light (Page 1, [0020]), wherein the resin composition comprising the polycarbonate-based resin (Page 4, [0084]) and the visible light absorber, wherein the visible light absorber includes a plurality of kinds of light absorbers (Page 4, [0095]-[0096]), wherein among the light absorbers, each of which has a content of equal to or more than 0.005 wt% in the resin composition (Page 5, [0104]; Page 8, [01079], Example 1), when a light absorber having a lowest melting point is denoted as a first light absorber such as (B6) as shown below (Page 8, [0164]), and a light absorber having a highest melting point is denoted as a second light absorber such as SDO-11 which is identical to the second light absorber A in the instant application (Page7, [0157], the melting point of the first light absorber is equal to or higher than 200°C (i.e., 228-230°C), and the melting point of the second light absorber is equal to or lower than 330°C (i.e., 290°C) as shown in Example 1(Page 8, [0179], Example 1), wherein the second light absorber absorbs light in a wavelength range of equal to or more than 680 nm and equal to or less than 800 nm (Page 4, [0096]). “871 does not expressly teach the polycarbonate-based resin, wherein when a weight-average molecular weight of the polycarbonate-based resin is denoted by Mw and a number-average molecular weight of the polycarbonate-based resin is denoted by Mn, Mw/Mn is equal to or more than 1.0 and equal to or less than 2.0. and/or the weight-average molecular weight Mw is equal to or more than 1.2x104 and equal to or less than 3.5x104, and wherein when a shear rate for the resin composition is 243.2 sec-1, a viscosity at 260°C of the resin composition 1s equal to or more than 400 Pa.s and equal to or less than 3500 Pa.s.

    PNG
    media_image1.png
    71
    810
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    188
    264
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    133
    385
    media_image3.png
    Greyscale


	However, “496 teaches a light diffusion plate for liquid crystal display devices (Page 1, [0001]), which can be used produced by an injecting molding (Page 2, [0014]), when using an aromatic polycarbonate resin such as (A-6)(PC-6) IUPILON H-3000,produced by Mitsubishi Engineering-Plastics Corporation; Mv: 19,000; Mw/Mv: 2.4; content of low-molecular weight component (having a molecular weight of less than 1,000): 1.2% by weight; refractive index: 1.58 (Page 6, [0056]) which is identical polycarbonate-based resin in instant application with  benefit of providing to exhibits a good fluidity upon injection molding, and at the same time, occurrence of deposits on a metal mold can be suppressed, and further the obtained injection-molded product of a flat-plate shape (light diffusion plate) simultaneously satisfies excellent dimensional stability, optical properties and mechanical strength (Page 2, [0015]; Page 2, [0017]). 
In an analogous art of resin composition used for forming an optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polycarbonate-based resin by “871, so as to include the polycarbonate-based resin, wherein when a weight-average molecular weight of the polycarbonate-based resin is denoted by Mw and a number-average molecular weight of the polycarbonate-based resin is denoted by Mn, Mw/Mn is equal to or more than 1.0 and equal to or less than 2.0. and/or the weight-average molecular weight Mw is equal to or 4 and equal to or less than 3.5x104 as taught by “496, and would have been motivated to do so with reasonable expectation that this would result in providing to exhibits a good fluidity upon injection molding, and at the same time, occurrence of deposits on a metal mold can be suppressed, and further the obtained injection-molded product of a flat-plate shape (light diffusion plate) simultaneously satisfies excellent dimensional stability, optical properties and mechanical strength as suggested by “496 (Page 2, [0015]; Page 2, [0017]). 
Since the combination of “871 in view of “496  teaches substantially identical resin composition used for forming a layer of an optical layer, the layer including a polycarbonate-based resin as a main material and a visible light absorber for absorbing visible light, and the resin composition comprising the polycarbonate-based resin and the visible light absorber as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. shear rate and a viscosity would be the same as claimed (i.e., wherein when a shear rate for the resin composition is 243.2 sec-1, a viscosity at 260°C of the resin composition 1s equal to or more than 400 Pa.s and equal to or less than 3500 Pa.s). If there is any difference between the product of “871 in view of  “496 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 2: The disclosure of “871 in view of “496 is adequately set forth in paragraph above and is incorporated herein by reference. “871 in view of “496 does not expressly teach wherein when a viscosity of the resin composition measured at a shear rate of -1 at 260°C is denoted by ƞ1, and a viscosity measured at a shear rate of 2432 sec-1 at 260°C is denoted by ƞ5, the resin composition has a thixotropic index, which is a viscosity ratio ƞ1/ ƞ5, of equal to or more than 5.0 and equal to or less than 15.0.
However, since the combination of “871 in view of “496  teaches substantially identical resin composition used for forming a layer of an optical layer, the layer including a polycarbonate-based resin as a main material and a visible light absorber for absorbing visible light, and the resin composition comprising the polycarbonate-based resin and the visible light absorber as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. shear rate and a viscosity would be the same as claimed (i.e., wherein when a viscosity of the resin composition measured at a shear rate of 12.16 sec-1 at 260°C is denoted by ƞ1, and a viscosity measured at a shear rate of 2432 sec-1 at 260°C is denoted by ƞ5, the resin composition has a thixotropic index, which is a viscosity ratio ƞ1/ ƞ5, of equal to or more than 5.0 and equal to or less than 15.0). If there is any difference between the product of “871 in view of  “496 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, it 

	Regarding claim 5: “871 teaches the resin composition (Page 1, [0019]), wherein a content of the first light absorber in the resin composition is equal to or more than 0.005 wt% and equal to or less than 0.200 wt% (Page 5, [0104]; Page 8, [01079], Example 1).

	Regarding claim 6: “871 teaches the resin composition (Page 1, [0019]), wherein the first light absorber absorbs light in a wavelength range of equal to or more than 360 nm and equal to or less than 500 nm (Page 4, [0096]). 

	Regarding claim 7: “871 teaches the resin composition (Page 1, [0019]), wherein a content of the second light absorber m the resin composition is equal to or more than 0.005 wt% and equal to or less than 0.200 wt% (Page 5, [0104]; Page 8, [01079], Example 1).

	Regarding claim 9: “871 teaches the resin composition (Page 1, [0019]), wherein the visible light absorber further contains a third light absorber for absorbing light in a wavelength range of equal to or more than 450 nm and equal to or less than 580 nm (Page 8, [0163]), a fourth light absorber for absorbing light in a wavelength range of equal to or more than 500 nm and equal to or less than 660 mm (Page 8, [0160]), and a fifth light absorber for absorbing light in a wavelength range of equal to or more than 600 nm and equal to or less than 720 nm (Page 8, [0159]) each of which has a melting point of equal to or higher than the lowest melting point and equal to or lower than the highest melting point (Page 5, [0105]-[0113]). 


Regarding claim 10:  “871 teaches a molded body used for forming the first layer, the molded body being molded using the resin composition (Page 7, [0145]-[0147], Fig. 1). 

	Regarding claims 11,16:  “871 teaches an optical layer comprising the first layer formed by using the molded body (Page 7, [0145]-[0147], Fig. 1; Page 8, [0179]-[0182], Example 1).

13.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US Pub. No. 2018/0003871 A1, hereinafter “”871”) in view of Sasaki et al. (US Pub. No. 2009/0207496 A1, hereinafter “”496”) as applied to claim 1 above, and further in view of  Kosuge et al. (JP 2013-227562 A, machine translation, hereinafter “”562).

Regarding claims 11-15: The disclosure of “871 in view of “496 is adequately set forth in paragraph 12 above and is incorporated herein by reference. 871 teaches an optical layer comprising the first layer formed by using the molded body (Page 7, [0145]-[0147], Fig. 1; Page 8, [0179]-[0182], Example 1). “871 in view of “496 does not expressly teach an optical layer comprising the first layer formed by using the resin composition, wherein the optical layer further comprises a second layer that protects the first layer, wherein the optical layer is used as a cover member having a light-transmitting property to block visible light and allow transmission of near-infrared light, and a cover member provided on a moving body and having a light- transmitting property to block visible light and allow transmission of near-infrared light, wherein the cover member comprises the optical layer and a moving body comprising the cover member.
However, “562 teaches a polycarbonate resin composition contains a polycarbonate resin containing at least a structural unit derived from a dihydroxy compound having a site represented by formula (1) as set forth and a dye, wherein the polycarbonate resin composition has an average transmittance of 40% or less at a wavelength of 400 to 650 nm and an average transmittance of a wavelength 800-1000nm of 65% or more in a plate-like molded article obtained by molding the polycarbonate resin composition (Page 9/48, [0009]), wherein the 
In an analogous art of resin composition used for forming an optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical layer by “871, so as to include an optical layer comprising the first layer formed by using the resin composition, wherein the optical layer further comprises a second layer that protects the first layer, wherein the optical layer is used as a cover member having a light-transmitting property to block visible light and allow transmission of near-infrared light, and a cover member provided on a moving body and having a light- transmitting property to block visible light and allow transmission of near-infrared light, wherein the cover member comprises the optical layer and a moving body comprising the cover member as taught by “562, and would have been motivated to do so with reasonable expectation that this would result in providing a polycarbonate resin composition which is excellent in surface hardness, impact resistance, hue, weather resistance, and the like, and has a function of blocking visible light and selectively transmitting near-infrared rays, and a molded article comprising the same as suggested by “562 (Page 10/48, [0010]).  
	Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  
Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/25/2022